           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JEREMY DEAN LAYMANCE                                       PLAINTIFF

v.                       No. 4:17-cv-303-DPM-JTR

RICKY SHOURD, Sheriff, White County
Sheriff Office; PAUL HOFSTEAD, Deputy,
White County Sheriff Office; SHARON VAN
COMPERNOLLE, Great Grandparent of Child;
JOHN VAN COMPERNOLLE, Great Grandparent
of Child; CASEY WALKER, Agent, Department of
Human Services; WHITE COUNTY, ARKANSAS;
and ANDERSON COUNTY, TEXAS                   DEFENDANTS


                                ORDER
     Unopposed partial recommendation, Ng 38, adopted.      FED.   R. Crv.

P. 72(b) (1983 addition to advisory committee notes); see also Lawson v.
Simmons Sporting Goods, Inc., 2019 Ark. 84, 569 S.W.3d 865. Motion to
dismiss, Ng 34, granted. Laymance' s remaining claims against Sharon
and John Van Compernolle are dismissed without prejudice for lack of
personal jurisdiction.
     So Ordered.

                                                   (I
                                 D.P. Marshall Jr.
                                 United States District Judge
